Title: To George Washington from Brigadier General John Glover, 10 April 1778
From: Glover, John
To: Washington, George



Sir
Marblehead [Mass.] 10th apl 1778

your Excellencys letter of 18th Ulto I recd the 8th instant; the business I was Charged with, is not yet finished, oweing to many circumstan[c]es attending the accots; and the mode of payment, Resolved by congress, which I fully mentioned, in my letter, of the 29th March.
General Burgoyne, left Cambridge for newport the 5th instant; when

he gave me a bill on his paymaster, for the amount of his Account, in which he engages to pay, in hard money, for the provisions, and in paper ditto, for all the other supplies. the paymaster (went on with him) accepted to pay the bill at his return. at General Burgoynes requist, I have engaged to lay the accots before the General Court, with his objections, to Charges for articals stolen, & damages, don to barns, graine, &ca: when he expects large deductions will be maide; If so I am to refund the amount to General Phillips; the Court haveing adjornd for two weeks (on Account of the Small pox being in Boston) has prevented my laying the Accots before them, it is to meet the 14th at Jamaciar plains, when if my helth will permitt, I shall waite on them, & hope to get the matter through in a few days; and then pay off the accots & get clear of the Jobb, which has ben a very Troublesom one. In my last I rote your Excellency of my ill state of helth, which still remains; the means Im now Useing hope will help me; I Shall not Delay a moment to Joine the army, as Soon as I find myself able. I am Sir. with great esteem, your Excellency; Most Obedt Humbl. Sevt

John Glover

